t c memo united_states tax_court anthony michelle a cicciarella petitioners v commissioner of internal revenue respondent docket no filed date anthony and michelle a cicciarella pro sese william c bogardus for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for after concessions by respondent the issue for decision is whether petitioners incurred dollar_figure of deductible medical_expenses in or any amount exceeding the standard_deduction allowed in the statutory notice all section references are to the internal_revenue_code in effect for findings_of_fact some of the facts have been deemed stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in new york at the time the petition was filed petitioners’ young son has a serious medical_condition that was the subject of reports and recommendations by various specialists in among the recommendations were substantial modifications to petitioners’ residence special food and vitamin supplements and special educational programs on their federal_income_tax return for petitioners claimed dollar_figure in medical_expenses reduced to dollar_figure as the amount exceeding percent of their adjusted_gross_income in the amended petition filed date they identified items claimed totaling dollar_figure including approximately dollar_figure for a sauna dollar_figure for an alternative room in the home dollar_figure for education learning and dollar_figure for supplements homotoxicology in a statement dated date attached to the amended petition petitioner anthony cicciarella indicated that he would provide further information in the next couple of days petitioners did not substantiate the claimed expenditures in the year between the amended petition and trial during trial or in the time provided after trial of this case as set forth below except for one dollar_figure item conceded by respondent in the notice_of_deficiency petitioners were allowed the dollar_figure standard_deduction for in lieu of the itemized_deductions claimed respondent subsequently conceded that petitioners are entitled to deduct dollar_figure for state and local_taxes paid in opinion sec_213 provides a deduction for expenses paid during the taxable_year not compensated by insurance or otherwise for medical_care of the taxpayer his spouse or a dependent to the extent that such expenses exceed percent of adjusted_gross_income improvements to a home may in some circumstances qualify as medical_expenses but deduction of the cost of such improvements is limited to the portion of the cost that exceeds the amount by which the improvements increase the value of the home and the particular expenditure must be related directly to medical_care see sec_1_213-1 income_tax regs there is no dispute that petitioners’ son had serious medical issues respondent contends however that petitioners have not provided any documents to show that items recommended by medical consultants were ever purchased that procedures were actually implemented that none of the claimed expenditures were covered by insurance and that the claimed improvements did not increase the value of petitioners’ residence petitioners were notified of what they needed to prove in respondent’s pretrial memorandum served over weeks before trial petitioners testified at trial but their testimony was not corroborated or reliable they claimed that records were destroyed in a flood that occurred before some expenses were allegedly incurred their testimony was vague or inconsistent about the year in which certain expenses were incurred they gave confusing and unpersuasive testimony about the source of funds used to make payments exceeding dollar_figure from reported income of less than dollar_figure in and other funds not received until mr cicciarella claimed implausibly that he thought he needed to produce records for and had therefore not researched although was the year repeatedly mentioned in the petition and in every other document filed in this case nonetheless petitioners were allowed time after trial to produce documents for and subsequently to report to the court respondent filed a report to the court indicating that no persuasive documents had been produced and petitioners did not file a report giving petitioners one last opportunity to address the issues the court ordered on date that petitioners by date serve on respondent and file with the court a memorandum setting forth any additional arguments that petitioners wish to make in response to the pretrial memorandum for respondent the order reminded petitioners of the elements that they needed to establish petitioners failed to take advantage of that opportunity and apparently have abandoned this case because they have failed to present any reliable evidence of expenses_incurred in petitioners are not entitled to any additional deductions for medical_expenses that year because the amounts conceded by respondent are less than the standard_deduction allowed in the statutory notice decision will be entered for respondent
